Title: To George Washington from David Stuart, 26 February 1792
From: Stuart, David
To: Washington, George



Dear Sir,
Hope Park [Va.]—26th—February 1792.

It was my expectation at the last meeting of the Commissioners, that Mr Johnson would have seen you long ago, and laid before you many particulars which could not be done so satisfactorily by letter—As he was well prepared to have given you a comprehensive knowledge of the many untoward circumstances which have befallen us, I considered it as unnecessary in me to occupy your time. I am just informed by Mr Carrol, that he has been disappointed by an indisposition, caught by his great exposure in riding down twice to G[eorg]etown, in the midst of the severe weather. Could I have foreseen this a month ago, I believe, as inconvenient as it would have been to me, I would have set forward myself—I must hope however, that he has written fully to you.
Major L’Enfant’s conduct, and his Deputy’s has (as you have been informed) embarrassed us much—On a review of ours towards him, I cannot concieve, he could have found any three men more disposed to cooperate harmoniously with him—We were induced to this, not only by our zeal for the work, in which we were engaged, but our high respect to your good opinion of him—But, it appears to me at present, that our efforts in this

way, have only tended to heighten his ideas of his own importance, and to increase his natural perversity—Indeed, as he has the nack of impressing all concerned with him, with great awe of him, I have sometimes thought, he flattered himself, he should succeed equally with us. It is certain, that our conduct has recieved this construction from many; while others have regarded it as a full proof, that the Major was not subject to the orders of the Commrs—We were not only pained by insinuations of this sort, but even impudent suggestions that you must have written differently to him from what you had done to us: as it was not concieved he would have persevered in his obstinacy, if it had met with your disapprobation—As we considered the Major not only as a man of talents, but of character too, we hoped his conduct would have evinced the contrary—But this continued to be the belief of his Partizans to the last, and was the foundation of the trouble given us, by his Deputy, Mr Roberdeau, in which we are well assured, he was countenanced by Peters Walker and Davidson—For without it he certainly on his own credit, would not have been able to have kept fifty one men at work a single day, much less a week—I was indeed at one time so provoked by their deafness to every thing we could urge against the folly of the supposition, that you could be capable of such conduct, that I was allmost tempted to produce the copies of your letters to L’Enfant—I believe now, it would have been happy if I had, and that it would have saved us much of the trouble which has since happened—As Mr Roberdeau has been some time in Philadelphia, it is probable, he has given you an account of his impertinent conduct towards us, when we felt ourselves compelled by his refusal to attend to our directions, to discharge him—As he made us many apologies for it, and was sincerely forgiven, and at my intercession again employed, I shall trust to his candour, in having given you a true statement—I really believe, the young man would have acted properly after his first misconduct, but for his croud of bad Counsellors—During the short continuance of our again employing him, he favored us with the sight of his instructions from L’Enfant—This Gentleman directs him after employing 25 hands at the quarries, and 50 in the City, to apply to the Commissioners for the means of supplying them, but if they should be out of the way, or any thing else happened, no impediment was to obstruct him—It is probable, he had given

him a verbal explanation of this mysterious sentence—It certainly appears, that he had some conjecture that the Commissioners might disapprove of them, and the clear inference is, that he was to proceed in opposition to their sentiments—This is further confirmed, by some certificates which Mr Carrol informs me, he and Mr Johnson have from some respectable characters, setting forth, that they heard L’Enfant and Roberdeau long ago declare, they would not attend to directions from men so ignorant and unfit as the Commissioners—This language has been held too by some others, who wish to worry us out of our appointments, no doubt from the very laudable motive of becoming our successors—We treated this pitifull stuff with the contempt it deserved—But we were lately attacked by reports of a more serious, and infamous cast—Our conduct in discharging the hands, was said to be connected with Mr Benson’s intended attack, and the appointment of Mr Cabot greatly censured; the true object of which, it was asserted, was to negociate a bribe of 5000£ apiece, to each Commissioner, for his services in throwing every obstacle in the way of the buildings. After tracing this infamous story from two or three, it rested on Mr Walker, who if not the Fabricator himself, declined giving up his authority—As I had allways before entertained a good opinion of this Gentleman, I was much astonished on the present occasion—The fact is, he and Davidson had espoused the side of L’Enfant, in not giving us up the plan, during the sales, and began to think, from thence, that we were ignorant and unfit.
You have no doubt heard of the malicious calumny raised against Mr Carroll by the Major, about giving Mr Brent, previous notice of the sum which the Commissioners had authorized him to give for the quarry. It has given Mr Carroll greater uneasiness than I think it ought; particularly, as he has had the satisfaction of proving every thing relative to the base charge false: and I must do him the justice to declare, that his conduct in that business was delicate in the extreme—The inclosed extract of a letter from the Major to Mr Brent on the subject of the above calumny, will shew you what a fine opinion he entertains of us. I confess, I cannot concieve what foundation he has for saying we attempted to raise a mob at the tavern door or representing him to have run away—These things may have been represented to him in this light, but they can be easily proved to be untrue—

The spirit of party has been so prevalent, that it is not to be wondered at, that a man of L’Enfant’s turn, should give implicit credit to every idle suggestion—Mr Peters, who I informed you had been of L’Enfant’s party, in a fit of penitence, lately confessed to us, he had been led away by many idle reports respecting us, for which he was sorry as he found they were all lies; and that Forrest was at the bottom of most of the confusion—This Gentleman had tried much to induce us to discharge the Major, by many representations of the mere cypher some men become, and such like observations—Finding some men not to be made his dupes, he suddenly, and to the astonishment of all his friends, became very intimate with the Major, with whom he had not been for some time before on speaking terms—He now ⟨set⟩ on foot the memorial, of which you have a copy, bestowing high commendations on L’Enfant’s conduct—Some of his friends were so incredulous with respect to his conduct in this affair, that they could not be persuaded of it, ’till they had called on us for a sight of his signature. I really believe, if we had been greater fools, than I hope we are, and suffered ourselves to have been influenced by this Gentleman and a few more, we should have had the pleasure, of hearing ourselves celebrated as Solomons. We are indebted to this person too, for the dispute we shall be involved in with the Executive of Maryland—By the law passed agreeable to our petition, the Commrs are vested with the power of appointing their Clerk—They have done so—Not content with giving this clause all the opposition he could by means of his friends in the Assembly, but without success, he got into the Council with the avowed design of frustrating it, by getting a Majority of the Council, to appoint another—In this he has succeeded; so that we have now two Clerks—Tho’ this incident is not much connected with my object in writing, I have thought it not amiss to notice it, as it will give you a full view of the many causes of vexation we have to encounter, even from those whose interests should dictate to them a different line of conduct. It may allso serve, as a small elucidation of Mr Forrest’s talents for intrigue, and great fitness for any of our much envied places.
I should now give you some account of the loose and extravagant manner in which the work has been carried on—But, as I cannot do it with that accuracy, I would allways wish to observe,

I must hope Mr Johnson has, or will do it; as he was provided with many copies and extracts of the accounts—If he has, I fear you will think we have interfered too little in every thing. You will find that chocolate molasses and sugar, are the cheapest articles, with which labourers can be furnished for breakfast—As our own characters must compell us to interfere much more in future, you may expect to hear multiplied complaints against us.
I must observe with respect to all the Gentlemen who have been in our employ, that it has been sometimes mentioned to us by themselves, and frequently insinuated by others, that they have had great offers to quit our business, and go to the Northward—The effect of this tampering, must certainly be, that they will be more ready to complain, and to seek a pretext for quitting us—It has allways appeared to me, since I have known L’Enfant’s temper, that his chief reason for not coming to terms with us was, that if he could not have his own way in every thing, he might quit our service without giving up any part of the work—This was my reason, when Mr Ellicot left us, for desiring him to leave with us a plan—He promised us, but did not comply; which I attribute entirely to L’Enfant’s influence over him, as I really believe him to be a man, with whom we could have pleasure in doing business, if left to himself—I mention this as a hint to you even now, to guard against, if Mr L’Enfant cannot succeed in his proposed demarkation of powers. It is what I apprehend the more, as I can hear nothing of the progress of the engraved plans.
I beg leave to suggest that the intended appropriation of ground about the President’s house, appears to me to be much too extensive—I think it is what the proprietors may complain of with some propriety. It may suit the genius of a Despotic government, to create an immense and gloomy wilderness in the midst of a thriving City, and I fear the Major has borrowed from thence; but I cannot think it suitable in our situation—But besides this objection, it appears to me, that on the score of expence alone, in our present situation as to funds, it ought to be curtailed—The Major’s ideas are perhaps on too large a scale even with respect to many others. At least I have heard complaints on this head from several.
You will see from many parts of the above narrative, that our situation has been in many instances very unpleasing—so much so, as to induce us at our last meeting, to come to an unanimous

resolution, to resign our very enviable offices, rather than be any longer subject to the caprices and malicious suggestions of Major L’Enfant—We felt much in doing this, as it might furnish the enemies to the permanent residence, with some cause of triumph, whilst it would give sensible pain to those who are friends to it; and who consider it as connected with our national prosperity—In this light our zeal has ever prompted us to view it—But it appeared to be a measure dictated by that regard to our characters, which we hope, was the chief motive of our being honored with the appointment. As Mr Johnson has no doubt made you acquainted with this determination, I shall willingly rest it on the communications which may pass between you on the subject—And, whatever may be the event, I beg you to be assured, that I shall ever preserve the highest sense of the obligation I have been under to you, for the honor of the appointment. As it was unsollicited, and perhaps unmerited on my part, I can truly say, I felt the greater anxiety to acquit myself of it with credit. My anxiety for the success of the City is such, that I shall feel much pleasure in seeing him harmonize more happily, with another set of Commissioners—But, judging from his conduct after the reciept of the letters, (of which you sent us copies) I give it as my opinion, that unless you think yourself justifyed under the law, of making him entirely independant of them, this can never be the case—and if he is independant, it will then be my opinion, that the treasury of the Union will not be adequate to the expences incurred.
I must now beg your indulgence for the tedious length of this letter, and for the many disagreeable particulars to which I have been under the necessity of calling your attention; as well as my freedom in mentioning them. With my best regards to Mrs Washington, and love to the children—I am Dr Sir, with the greatest respect Your affectionate Servant

Dd Stuart

